DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 22 March 2021 is acknowledged. Claim 9 has been amended, claims 10-16 have been cancelled, new claims 17-21 have been introduced, and claims 1-9 and 17-21 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 18, the limitation “a cooling apparatus comprising the precursor of claim 17” is new matter because the cooling apparatus is not complete until the precursor is no longer a filled hollow body. When the precursor is no longer filled, it is no longer a precursor. Therefore, the cooling apparatus will never exist in its final state with a filled precursor hollow body. As claims 19-21 depend from claim 18 either directly or indirectly, they are rejected for the same reason. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, what exactly is “the desired shape”? For the purposes of examination, the Examiner will be treating any bent configuration as the desired shape. As claims 18-21 depend either directly or indirectly from claim 17, they are rejected for the same reason.
Claim 8 includes “a first material” and “a third material”. However, there is no mention of a second material. Is there supposed to be a second material or is the limitation “a third material” being treated as a second material? If it is the latter, the Examiner suggests amending “a third material” to --a second material--.
Claim 9 includes “a first material” and “a third material”. However, there is no mention of a second material. Is there supposed to be a second material or is the limitation “a third material” being treated as a second material? If it is the latter, the Examiner suggests amending “a third material” to --a second material--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (US 2015/0151385; hereinafter “Oda”).
Regarding claim 8, Oda teaches a precursor (wire shaped solder joint material 30, see Fig. 3; [0064]), having a tubular hollow body made of a first material being thermally conductive (Al-based metal layer 12, see Fig. 3; [0064]), characterized in that the hollow body in an unbent state has a surface coating on an outside of the hollow body (surface-treated layer 14, see Fig. 3; [0064]) and a filling made of a third material which is thermally conductive and which has a lower melting point than the first material (Zn-based metal wire 11, see Fig. 3; [0064]), wherein the filling fills the hollow body completely (see Fig. 3), wherein the first material of the hollow body is aluminum or aluminum alloy (see [0043] and [0066]), and wherein the third material of the filling is zinc or a zinc alloy (see [0042] and [0066]).
Regarding the preamble recitation “for producing a cooling apparatus”, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).

 a precursor (wire shaped solder joint material 30, see Fig. 3; [0064]), having a tubular hollow body made of a first material being thermally conductive (Al-based metal layer 12, see Fig. 3; [0064]), characterized in that the hollow body in an unbent state has a surface coating on an outside of the hollow body (surface-treated layer 14, see Fig. 3; [0064]) and a filling made of a third material which is thermally conductive and which has a lower melting point than the first material (Zn-based metal wire 11, see Fig. 3; [0064]), wherein the filling fills the hollow body completely (see Fig. 3), wherein the first material of the hollow body is aluminum or aluminum alloy (see [0043] and [0066]), and wherein the third material of the filling is zinc or a zinc alloy (see [0042] and [0066]).
Regarding the preamble recitation “for producing a cooling apparatus”, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., wherein in that the coated and filled tubular hollow body is configured to be bent and cut to length into a desired shape), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2015/0151385).
Regarding claim 17, Oda is silent to the precursor is in the desired shape, and is in a bent configuration. However, absent persuasive evidence to the contrary, the particular shape of the precursor is a matter of choice which a person of ordinary skill in .

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:
coating an outside of the at least one hollow body with a third material to provide a surface coating of the third material, 
filling an inside of the at least one hollow body with the third material to provide a filled at least one hollow body with a filling of the third material, which has a lower melting temperature than the first and second materials, 
subsequently cooling the filling, 
subsequently putting the filled at least one hollow body into a die casting mold, 
subsequently introducing the second material as a die casting at a first temperature into the die casting mold, wherein the second material flows around the at least one hollow body at least in part, and wherein the die casting melts away the third material of the surface coating and melts onto the first material of the at least one hollow body, so that a material bond between the die casting of the second material, forming the base body, and the first material of the at least one hollow body is obtained at least in regions, wherein the die casting of the second material sets and becomes solid during a setting phase, wherein during the setting phase the die casting of the second 
removing the molten third material from the hollow body under pressure.

Claims 2-7: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


15 May 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735